Stayton, Associate Justice.
To entitle the defendants in error to any portion of the land patented to the heirs of John H. Barnhill, by reason of the fact that their ancestor obtained the land certificate, had it located and the land patented, it was necessary that some contract, express or implied, under which such heirs agreed to give a part of the land to be procured by such services, should have been shown. Ross v. Mitchell, 28 Tex., 150.
The pleadings filed by those who appeared and claimed as heirs of Barnhill, as well as the pleadings filed on behalf of the unknown heirs of Barnhill by the attorney appointed by the court to represent them, were such as to put the plaintiffs upon proof that such a contract had been made between their ancestor and the heirs of Barnhill, as was set up in the petition. It thus became necessary to show who were the heirs of Barnhill, and as against persons who did not appear and admit that Wallace Badger and John C. Walker were of such heirs, the powers of attorney purporting to have been made by those persons, and the contract made between John C. Walker and the plaintiffs’ ancestor, were of no importance as evidence of any right deraigned through such papers.
If proof had been made that John C. Walker was one of the heirs of Barnhill, and that the other heirs had knowledge of the contract which he had made with W. D. Thompson, then the long period of time which has elapsed since that contract was made, and the failure of the other heirs to disavow it while Thompson was performing the services under it, through which the land was secured, ought to be held sufficient evidence of ratification by the other heirs of the contract made by Walker. Such facts, however, were not shown, and we are of the opinion that there was not sufficient evidence of the right of the heirs of W. B. Thompson to one-half of the land to justify and sustain the judgment that was rendered. For this reason the judgment will be reversed," and the cause remanded.
Bevebsed and Bemanded.
[Opinion delivered May 11, 1886.]